Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-20 directed to invention non-elected without traverse.  Accordingly, claims 8-20 have been cancelled.

Reasons for Allowance
Claims 1-7 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Negley et al., taken alone or in combination of other references, does not teach or fairly suggest a lighting device comprising, among other things, a second light source having a second light emission spectrum with a second peak wavelength and a full width at half maximum of less than 120 nm, the second peak wavelength being separated from the first peak wavelength by at least 40 nm, the second light source comprising a second connection channel independent of the first connection channel; a third light source having a third light emission spectrum with a third peak wavelength and a full width at half maximum of less than 120 nm, the third peak wavelength being separated from the first peak wavelength and the second peak wavelength by at least 40 nm, the third light source comprising a third connection channel independent of the first connection channel and the second connection channel; a fourth light source having a fourth light emission spectrum with a fourth peak wavelength and a full width at half maximum of less than 120 nm, the fourth peak wavelength being separated from the first peak wavelength, second peak wavelength, and third peak wavelength by at least 40 nm, the fourth light source comprising a fourth connection channel independent of the first connection channel, the second connection channel, and the third connection channel; a substrate on which each of the first, second, third and fourth light sources are disposed; and a light sensor positioned to receive a reflected image from a scene illuminated by light emitted from at least one of the first light source, the second light source, the third light source, and the fourth light source, the light sensor comprising a sensor connection channel., as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D CHANG/Primary Examiner, Art Unit 2844